Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 1 of 9 PageID #:26991
                                                                                 1


1                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
2                               EASTERN DIVISION
3    MOTOROLA SOLUTIONS, INC., et al.,              )
                                                    )
4                    Plaintiffs,                    )
                                                    )
5                   vs.                             )   No. 17 C 1973
                                                    )
6    HYTERA COMMUNICATIONS CORPORATION              )
     LTD., et al.,                                  )   Chicago, Illinois
7                                                   )   June 21, 2019
                     Defendants.                    )   9:28 A.M.
8
                      TRANSCRIPT OF PROCEEDINGS - Motions
9                 BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
10   APPEARANCES:
11   For the Plaintiffs:              KIRKLAND & ELLIS LLP
                                      555 California Street
12                                    27th Floor
                                      San Francisco, California 94101
13                                    BY: MR. ADAM R. ALPER
14   For the Defendants:              STEPTOE & JOHNSON, LLP
                                      115 South LaSalle Street
15                                    Suite 3100
                                      Chicago, Illinois 60603
16                                    BY: MR. DANIEL STEVEN STRINGFIELD
17                                    STEPTOE & JOHNSON LLP
                                      1330 Connecticut Ave.,N.W.
18                                    Washington, DC 20036
                                      BY: MR. MICHAEL J. ALLAN
19

20                          PAMELA S. WARREN, CSR, RPR
                               Official Court Reporter
21                           219 South Dearborn Street
                                      Room 2342
22                            Chicago, Illinois 60604
                                   (312) 408-5100
23

24

25
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 2 of 9 PageID #:26992
                                                                                 2


1          (Proceedings had in open court.)
2               THE CLERK: 17 C 1973, Motorola Solutions versus
3    Hytera, motion, objections to magistrate's order; and motion to
4    amend schedule and for status conference.
5               MR. ALPER: Good morning, your Honor. Adam Alper for
6    Motorola Solutions.
7               THE COURT: Good morning, counsel.
8               MR. STRINGFIELD: Good morning, your Honor. Daniel
9    Stringfield on behalf of the Hytera defendants.
10              And with me is my colleague Michael Allan.
11              THE COURT: Good morning, counsel.
12              MR. ALLAN: Good morning, your Honor.
13              THE COURT: You may proceed on the motion.
14              MR. STRINGFIELD: Which motion, your Honor? So there
15   is --
16              THE COURT: Well, it is up to you. You filed several.
17   Why was the matter before the district court in the first
18   instance? Because the matter was referred to the magistrate
19   judge.
20              MR. STRINGFIELD: Well, your Honor, the motion that
21   Hytera has filed relates to the scheduling of the case, which
22   we understand that only your Honor can handle.
23              THE COURT: What's the basis for that assumption?
24              MR. STRINGFIELD: I'll turn that over to my colleague,
25   Mr. Allan.
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 3 of 9 PageID #:26993
                                                                                 3


1               THE COURT: If we send the case to the magistrate
2    judge, you would think the magistrate judge should control the
3    scheduling.
4               MR. STRINGFIELD: Your Honor --
5               THE COURT: I guess that's up for debate.
6               All right. You may proceed.
7               MR. ALLAN: Your Honor, our understanding is that
8    Judge Cole has expected your Honor to deal with any adjustments
9    to the actual case schedule. If you would prefer, we would
10   raise it with Judge Cole. We're certainly happy to do that.
11              THE COURT: It is not a matter of preference. The
12   idea is when the Court sends the matter to the magistrate
13   judge, pursuant to whatever authority he has, he should deal
14   with it.
15              But somebody has already filed an objection, an
16   objection to the motion. Is that right?
17              MR. ALLAN: There is a pending motion to adjust the
18   schedule in this case.
19              THE COURT: All right. Let's get to it then.
20              MR. ALLAN: Okay. Very good.
21              THE COURT: Okay. What is the -- what has the
22   opponent of the change in scheduling -- proponent of the
23   scheduling order proposed a different scheduling order?
24              MR. ALLAN: No, your Honor.
25              THE COURT: So what is the issue?
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 4 of 9 PageID #:26994
                                                                                 4


1               MR. ALPER: Yes, your Honor. If I may, so --
2               THE COURT: You certainly may.
3               MR. ALPER: Thank you, your Honor.
4               And I'll make this as brief as possible. So the
5    request on the part of the defendant is to move the schedule in
6    a way that would move the trial date. So --
7               THE COURT: Is it a motion to continue the trial date?
8               MR. ALPER: Yes, it is a motion that would --
9               THE COURT: Now we're getting serious.
10              MR. ALPER: Yeah, exactly, your Honor. So the trial
11   date has been set as --
12              THE COURT: For what date?
13              MR. ALPER: November 1st.
14              Over the last year we have agreed to -- they have
15   requested and we have agreed to three extensions of the fact
16   discovery deadline, for a total of four months already.
17              We're now at the very end of discovery. Fact
18   discovery closed Wednesday of this week. And now they want
19   another month of fact discovery, which would -- when then,
20   according to their motion, would cause all the other dates to
21   shift, including the trial date, by a month. So what they are
22   really asking for is a shift of the trial date by a month. And
23   we object to that because, A, we have given them four months of
24   extensions so far this -- just this year;
25              B -- and the last extension was just last month, by
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 5 of 9 PageID #:26995
                                                                                 5


1    agreement. Your Honor, we're trying to stay out of your hair
2    on this, and we have been agreeing to these extensions. Just
3    last month we gave them a four-week extension. And now they're
4    coming back for more in a way that will extend the trial date.
5    And then I think very importantly, your Honor -- and there is a
6    lot more detail that I am going to avoid for right now because
7    I am going to keep it --
8               THE COURT: I think you have made your point. My
9    principal concern is the trial date.
10              MR. ALPER: Yes. And there is -- and my final point
11   -- I'm sorry, your Honor -- is there is great prejudice to our
12   client Motorola, and it is very simple. In this case this is
13   essentially undisputed. Hytera, the defendant, is selling
14   products that has Motorola's trade secrets, and -- including
15   actual copies of its source code in its products. And they are
16   continuing to sell those products in the United States and
17   around the world today. Literally taking customers away.
18   Using products with Motorola's -- and in China, which is where
19   they are based -- in -- around the world with Motorola's source
20   code in them. And so we need to get to trial. And we -- if
21   we're successful at trial, we plan to ask your Honor for an
22   injunction.
23              THE COURT: What was the last order entered by the
24   Court, was that not denying a motion to dismiss?
25              MR. ALPER: You denied a motion for summary judgment
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 6 of 9 PageID #:26996
                                                                                 6


1    that was their --
2               THE COURT: Summary judgment. The Court denied it.
3               MR. ALPER: Yeah, that was their main defense. You
4    denied that, your Honor.
5               THE COURT: All right. So you may reply, counsel.
6               MR. ALLAN: Thank you. Thank you, your Honor.
7               Again, this is the motion we brought. So there is two
8    primary reasons for seeking a little bit of additional time to
9    close out discovery in this case. One is that -- this is,
10   again, this is a complicated --
11              THE COURT: Well, the more important issue is the
12   trial date.
13              MR. ALLAN: Well, let me -- if we can find a way to
14   avoid moving the trial date, we're happy to do that. We just
15   need some additional time to wrap up some discovery.
16              This is a trade secret and copyright infringement
17   case.
18              THE COURT: All right. Here's the ruling. You know,
19   I have looked at your pleadings. I understand what you are
20   talking about. This is not the only case on the call. So when
21   the Court sets a trial date, it is out of consideration for
22   every other litigant before the Court.
23              And this matter has been before the Court since 2017.
24   We have a 2019 November trial date. And the motion to continue
25   the date for trial is denied.
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 7 of 9 PageID #:26997
                                                                                 7


1               In terms of scheduling, I'm going to send the matter
2    back to you to see if you can work this out by agreement. But
3    whatever scheduling problems you have must be consistent with
4    the Court's determination that the matter will proceed to trial
5    as originally set.
6               MR. ALLAN: Very good, your Honor.
7               THE COURT: So it is back to you in terms of trying to
8    work out the schedule for discovery and other issues.
9               MR. ALPER: Thank you, your Honor.
10              THE COURT: And we'll put the matter on the call for
11   next week, Friday, once again, if that is necessary.
12              MR. ALLAN: Okay.
13              THE COURT: Now if you can submit an agreed order, so
14   much the better.
15              If not, come back, and we'll deal with it then.
16              MR. ALLAN: We -- one thing, your Honor, we would like
17   to find some time to discuss with the Court as it is
18   essentially case management, so we -- I'm sure we can try to
19   find some way to work out --
20              THE COURT: What is the problem? How many cases have
21   you tried in the federal court?
22              MR. ALLAN: A number of cases, your Honor.
23              THE COURT: How many have you tried in the federal
24   court?
25              MR. ALPER: Many, your Honor.
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 8 of 9 PageID #:26998
                                                                                 8


1               THE COURT: All right.
2               MR. ALLAN: We can work that out with --
3               THE COURT: There is nothing, nothing unusual here. I
4    have been here for a while as well. If there are some special
5    issues, some special problems, you can start out by bringing
6    that to the attention of the magistrate judge and ultimately
7    then to the district court.
8               But I see all you as -- see all of you as experienced,
9    competent attorneys, and I don't expect that there would be any
10   special problems here, that we will move this case along
11   smoothly, and there will be a fair disposition on the merits.
12              MR. ALPER: Thank you, your Honor.
13              MR. ALLAN: All right. Thank you, your Honor.
14              THE COURT: On that positive note, we'll continue the
15   case to next week, once again, if necessary, at 9:30.
16              If you reach an agreement, send an agreed order, and
17   you need not return next Friday at 9:30.
18              MR. STRINGFIELD: Thank you, your Honor.
19              MR. ALPER: Thank you, your Honor.
20              THE COURT: All right. Thank you, counsel.
21              MR. ALPER: We had -- and just as a procedural matter,
22   we had on the calendar a presentment for an objection to a
23   discovery order. Would you like to put that off till next
24   week?
25              THE COURT: Yes. I'm putting it back into your
Case: 1:17-cv-01973 Document #: 583 Filed: 07/11/19 Page 9 of 9 PageID #:26999
                                                                                 9


1    capable hands to try to work this out. So --
2               MR. ALPER: Thank you very much, your Honor.
3               THE COURT: All right. Thank you, counsel.
4               MR. STRINGFIELD: Thank you, your Honor.
5          (Which concluded the proceedings:)
6                                     CERTIFICATE
7               I HEREBY CERTIFY that the foregoing is a true, correct
8    and complete transcript of the proceedings had at the hearing
9    of the aforementioned cause on the day and date hereof.
10

11   / s/ Pamel a S.   War r en                       July 3, 2019
     Official Court Reporter                               Date
12   United States District Court
     Northern District of Illinois
13   Eastern Division
14

15

16

17

18

19

20

21

22

23

24

25
